Title: From George Washington to William Pearce, 13 April 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia April 13th 1794
          
          By your letter of the 9th instt (which with the weekly reports) have been duly
              received, I find you wish to open a communication between the
            lower rooms, in what is called the Servants Hall, and to make a closet therein: against
            the latter I have no objection at all—nor against the first provided the doing it does
            not cut away a brace, and thereby weaken the house. If the chimneys project into the
            rooms (as I think they do) a closet may be conveniently made in one of the recesses,
            between the jamb and the side of the house; and if two closets are not made, the one
            that is put up, would look better, and be more out of the way, in the back side, than
            front of the room. However, unless I was to examine it with a particular eye to this
            measure, I may be mistaken in my judgment of it; & therefore leave it to you to fix
            it where it shall be found most convenient.
          As I have mentioned in one of my former letters to you, so now I repeat, that it is not
            my wish that more important work, that is, work which cannot be delayed without
            producing injurious consequences, should be put aside or neglected on account of the
            Mill Race. The completion of the latter, though very desirable had better be postponed
            than many other things which might involve the loss, or diminution of the ensuing
              Crop. I expected, & believe I mentioned in one of my
            letters to you, that the digging of this Race would prove laborious after the wet of the winter should have passed away—much of my land has that hard bottom
            to it, wch is the cause of its being so wet in winter & hard in Summer.
          Does it appear to you that the grain can be tread out much faster upon the open floor
            in the New Barn at Dogue run, than it can be in the usual way on the ground? What are
            the advantages and disadvantages, if any, of treading the grain out in this manner? It
            wd be well to examine them closely, that I may not only be able to decide on the utility
            of the plan, but to improve on the good parts and avoid the bad ones, if there be such,
            in future.
          Unless the weather grows warmer, your fishing, this season, will, I fear, prove
            unproductive; for it has always been observed, that in cold & windy weather the fish
            keep in deep water, and are never caught in numbers, especially at shallow landings.
          In a letter which I have lately received from Colo. Ball, he informs me that he had, at
            that time, sent off (in the whole) 454½ bushls of Buckwheat for Mount Vernon; & that
            the remainder of the 500 bushls viz. 44½ should be sent to you during the fishing
            season; and, that he had written to you, he should want a quantity of fish for his own
            use. How far your engagement with Mr Smith, or any other, will enable you to comply with
            his request remains for yourself to decide. If the doing of it would interfere with no
            contract I could wish to oblige him; but contracts must always be fulfilled.
          Whenever a field—a lot—or any spot of ground is sown with either grain or grass—let the
            time when finished, and the quantity of seed sown therein, be entered in the Weekly
            report of the place where it happens—for, as these reports are in the nature of a
            record, of the occurances on each farm—to be resorted to at any time hereafter—it will
            be very satisfactory to know when the fields—the meadows—Lots, or other ground were
            sown; with what; & the quantity of seed bestowed thereon.
          I have a tract of Woodland of 1200 acres about 4 miles from Alexandria, on the great
            Road to Leesburgh, whose principal value is on acct of the Timber, wood & Hoop
            poles—and of all these, I am informed it has been most shamefully pillaged. I have by
            this days Post, by the advice of, & under cover to, Doctr Stuart, wrote to a
            Gentleman of the name of Minor (who lives near to it) requesting the favor of him to
            have an eye to the land; Whenever you may see Mr Minor (wch may be at
            the Courts in Alexa.) spk to, & concert measures with him, for putting a stop to the
            continual depredations which I am told a parcel of trespassers are making on the land,
            by absolute Sales of the articles beforementioned, to the very great injury of the
              property. I remain Your friend
          
            Go: Washington
          
        